









Exhibit 10.36


December 19, 2016                        


 
TO: Eric Vratimos
Executive Vice President, Gifting


Dear Eric,


On behalf of FTD Companies, Inc. (“FTD” or the “Company”), I am pleased to
confirm our earlier conversation in which I informed you that in the event your
employment is terminated by the Company without cause, you will be entitled to
severance as described below.


Although your employment is terminable at will, and the Company may terminate
your employment without cause at any time (such termination by the Company
referred to herein as a “Termination Event”), the Company will provide you with
at least fifteen (15) calendar days’ advance written notice in the event of a
termination of your employment without cause. In the event a Termination Event
occurs, you will receive your base salary then in effect, prorated to the date
of termination, and a “Severance Payment” equivalent to twelve (12) months of
your base salary.


The severance payment will be based upon your base salary then in effect, will
be reduced by all legally required deductions and will be payable in twelve
equal monthly installments in accordance with Company’s regular payroll cycle,
provided that you execute a full general release (in form and substance
satisfactory to the Company, including confirming continued compliance with all
restrictive covenants contained in any of your employment-related agreements
with the Company), releasing all claims, other than vested retirement and
pension benefits, if any, known or unknown, that you may have against the
Company arising out of or any way related to you employment or termination of
employment with the Company and no later than the 60th day following the date of
termination such release must become effective and enforceable after the
expiration of the applicable revocation period under federal or state law. The
first installment will be payable on the first regular payday for the Company’s
salaried employees within the sixty (60) day period following the date of
termination on which the executed release is so effective and enforceable.


This agreement is intended to comply with, or be exempt from, Section 409A of
the Internal Revenue Code of 1986, shall be interpreted accordingly, and each
installment shall be deemed a right to receive a separate payment.


We wish you continued success in your career with FTD Companies!


Sincerely,




/s/ Scott Levin                                            
Scott Levin
Executive Vice President and General Counsel





